DETAILED ACTION
This action is responsive to the following communications: the Application filed August 22, 2019, and the information disclosure statement (IDS) filed August 22, 2019, October 24, 2019, January 08, 2021 and February 16, 2021 have been entered. 
Claims 1-25 are pending. Claims 17-25 have been cancelled. Claims 1 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2019, October 24, 2019, January 08, 2021 and February 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 1-15 are objected to because of the following informalities:
 	Regarding claim 1, the “the first transistor”, “the second transistor” and “the third transistor” technically lack antecedent basis. The “the first thin film transistor”, “the second thin film transistor” and “the third thin film transistor”, if substituted, would cure the deficiency.

Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claim 16 not been further treated on the merits.
Regarding claim 16, the claim should be rewritten to individual form to cure this deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tran et al. (US 2006/0139988) in view of e.g., Yamazaki (US 2012/0161126).
Regarding independent claim 1, Tran et al. teach an integrated circuit memory device (see FIG. 1), comprising: 
a first capacitor (131) having a terminal electrically coupled to a first semiconductor terminal of a first thin film transistor (121) at a first circuit node; 
a second capacitor (132) having a terminal electrically coupled to a first semiconductor terminal of a second thin film transistor (122) at a second circuit node; 
a third thin film transistor (110) having a first semiconductor terminal electrically coupled to the first circuit node, and a second semiconductor terminal electrically coupled to the second circuit node; 
a first wordline (WL1) electrically coupled to a gate terminal of the first transistor; 

an isolation wordline (ISOL1) electrically coupled to a gate terminal of the third transistor; and 
a bitline (BL) electrically coupled to a second semiconductor terminal of the first transistor, and electrically coupled to a second semiconductor terminal of the second transistor (see FIG. 1 and accompanying disclosure).
Tran et al. are silent with respect to the first to third transistors are thin film transistor.
 However, merely substituting semiconductor transistor with thin-film transistor (such as OS transistor) is a well-known technology for a type of memory device for its purpose.
For support, of the above asserted facts, see for example, Yamazaki (US 2012/0161126), FIG. 12A and FIG. 13A, i.e., memory cell comprising transistor and capacitor with OS transistor and other than OS transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yamazaki to the teaching of Tran et al. such that an integrated circuit memory device, as taught by Tran et al., utilizes memory cell comprising an OS transistor, as taught by Yamazaki, as a mere rearrangement of parts (a rearrangement of the OS transistor circuit from semiconductor transistor) for a memory device for the purpose of saving power, especially saving leakage power. see MPEP 2144.04(VI)(C).
Regarding claim 2, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.
Tran et al. further teach the first and second capacitors include a second terminal electrically coupled to a reference voltage source; the first wordline is electrically coupled to a first wordline driver operable to bias the first wordline to a positive voltage; the second wordline is electrically coupled to a second wordline driver operable to bias the second wordline to a positive voltage; and the isolation wordline is electrically coupled to a third wordline driver operable to maintain a negative voltage on the isolation wordline (see FIGS 1-3 and accompanying disclosure).
Regarding claim 3, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.
The combination of Tran et al. and Yamazaki further teach the semiconductor terminals of the first, second, and third transistors comprise portions of a continuous layer of a semiconductor material comprising oxygen (see e.g., Yamazaki, para. 0004: … an oxide semiconductor …).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Yamazaki for the same purpose of saving power.
Regarding claims 4-5, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.
Tran et al. further teach the isolation wordline, along with the first and second wordlines comprise a wordline repeat unit including three adjacent gate terminal traces; the bitline is one of a plurality of bitlines crossed by a plurality of the wordline repeat 
Regarding claim 6, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.
FIG. 1 along with FIG. 9 of Tran et al. further teach the first to third transistors and first to fourth contact structure being separated from the gate terminals by spaces. 
Yamazaki further teach transistor using an amorphous or polycrystalline semiconductor material (see para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an amorphous or polycrystalline material to a semiconductor transistor because these conventional technology are well established in the art of the semiconductor memory devices.
Regarding claims 7-10, Tran et al. and Yamazaki, as combined, teach the limitations of claim 6.
FIG. 9-14 and accompanying disclosure of Tran et al. further teach the limitations of claims 7-10.
Regarding claim 11, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.

Regarding claims 12-13, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.
FIG. 8-14 of Tran et al. further teach the limitations of claim 12-13.
Further, the formation of the bit lines and the capacitor contacts over the transistors in one metallization level is a well-known technology for a type memory manufacture for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a formation of bit lines and capacitor contracts over transistors because these conventional technology are well established in the art of the semiconductor memory devices.
Regarding claims 14-15, Tran et al. and Yamazaki, as combined, teach the limitations of claim 1.
FIG. 1 and 8-14 of Tran et al. further teach the limitations of claim 14-15.
Further, the formation of the bit lines and the capacitor contacts over the transistors in one metallization level is a well-known technology for a type memory manufacture for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a formation of bit lines and capacitor contracts over transistors because these conventional technology are well established in the art of the semiconductor memory devices. 
Regarding independent claim 16 is rejected for the same reason set forth above as applied to claims 1-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SUNG IL CHO/Primary Examiner, Art Unit 2825